DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 09/08/2022.  Claims 21, 28, 30-37, and 41-50 are pending.  Claims 21, 45, and 49 are independent.  Claim 36 is withdrawn from consideration.  Claims 41-50 have been newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “articulation control member configured to be selectively manipulated by an operator” and “transmission assembly…configured to transmit selective manipulation of the articulation control member to the first and second elongate member for actuation thereof” in claim 21, “an articulation control member configured to be selectively manipulated by an operator” and “a transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section,” in claim 45, and  “a transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section,” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 28, 30-35, 37, and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein selectively directing the articulation control member the second direction between a first position and a second position is configured to proximally translate each of the first and second elongate members together relative to the  proximal end portion of the shaft assembly via the transmission assembly to adjust tension in the first and second elongate members and thereby adjust rigidity of the shaft assembly” in claim 21 does not have sufficient support and is considered as new matter.  The disclosure does not specifically disclose that “selectively directing the articulation control member the second direction between a first position and a second position is configured to proximally translate each of the first and second elongate members together relative to the  proximal end portion of the shaft assembly via the transmission assembly to adjust tension in the first and second elongate members and thereby adjust rigidity of the shaft assembly.”    The limitation “between a first position and a second position” includes both from the first position to the second position and from second position to the first position.  When interpreting the second direction to be the proximal direction, selectively directing the articulation control member the second direction (e.g. proximal direction) from a second position (extended position) to a first position (retracted position) is configured to proximally translate each of the first and second elongate members together relative to the proximal end portion of the shaft assembly via the transmission assembly to adjust tension in the first and second elongate members and thereby adjust rigidity of the shaft assembly.  However, the disclosure does not provide sufficient support for that selectively directing the articulation control member the second direction (proximal direction) from the first position (retracted position) to the second position (extended position) is configured to proximally translate each of the first and second elongate members together relative to the  proximal end portion of the shaft assembly via the transmission assembly to adjust tension in the first and second elongate members and thereby adjust rigidity of the shaft assembly.  Furthermore, the disclosure does not disclose that selectively directing the articulation control member the second direction (proximal direction) allows the articulation control member to move from the first position (retracted position) to the second position (extended position).  Claims 28, 30-35, 37, and 41-44 are rejected because they depend on claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28, 30-35, 37, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the articulation control knob" in lines 34 and 37-38.  There is insufficient antecedent basis for this limitation in the claim.  Claims 28, 30-35, 37, and 41-44 are rejected because they depend on claim 21.
Allowable Subject Matter
Claims 45-50 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 28, 30-35, 37, and 41-44 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on page 10 of the remarks, the “articulation control member configured to be selectively manipulated by an operator” and “transmission assembly…configured to transmit selective manipulation of the articulation control member to the first and second elongate member for actuation thereof” in claim 21, “an articulation control member configured to be selectively manipulated by an operator” and “a transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section,” in claim 45, and  “a transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section,” in claim 49 properly invoke 35 U.S.C. 112(f) because “member” is a generic placeholder, “configured to transmit selective manipulation of the articulation control member to the first and second elongate member for actuation thereof” is the recited function, and the “member” is not modified by sufficient structure in the claim.  In the limitation ““transmission assembly…configured to transmit selective manipulation of the articulation control member to the first and second elongate member for actuation thereof,”  the term “assembly” is the generic placeholder, the limitation “configured to transmit selective manipulation of the articulation control member to the first and second elongate member for actuation thereof” is the recited function, and the “assembly” is not modified by sufficient structure in the claim.  See MPEP 2181
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771